DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 

Response to Arguments
Claim Objections: Applicant has amended claim 5, 8 and the objections are withdrawn.

Claim Interpretation: Applicant has amended claim 8 and the invoking of 35 USC 112(f) is withdrawn.

Claim Rejections under 35 USC 112(b): Applicant has amended claim 9-10 and the rejections under 35 USC 112(b) are withdrawn.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that Madan teaches determining a codec for a stream from a video database, while Bruhn teaches a circuit switched codec scenario. Madan does not recite obtaining from a server coding formats permitted on the communication network, but rather teaches codecs permitted on a server. Bruhn cannot be used to modify Madan as Bruhn teaches a circuit switched system. Furthermore, neither Madan nor Bruhn or Kimpe can teach responding to a third set being empty by downloading a codec as the codecs are downloaded in advance.

Examiner’s Response: Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current 
Examiner notes that Applicant, in a previous response, argued that Aksu fails to disclose a second set of coding formats supported by the first terminal, as the second list is compatible with the called device in a previous session involving the calling device but may have evolved since the first device used them. Examiner notes that neither the reference nor the claims recite anything about codecs evolving over time or periodic updates in codecs used by the network, and thus the reference clearly shows evidence that the first terminal supports the codecs as in ¶0066 since it previously used the first terminal for communication, and there is nothing indicating that this can no longer be supported. Furthermore, Applicant only recites that the codecs are associated with a type of network as a network type can be any characteristic associated with a network as in Aksu. The network and network type or service is not expressly recited as indicated with the codec or part of the coding format list in a specific way, thus any codec is associated with these elements. Aksu accurately teaches two codec sets being used to determine a third set of codecs associated with a type of network as interpreted under broadest reasonable interpretation.  
Examiner recommends amending the claims by adding a subsequent, second connection establishment or codec negotiation procedure after a first procedure in which the codecs indicated by a periodic indicator from the network as in Applicant’s specification indicates new codecs, and the terminal subscribing to events so as to receive regularly a message indicating updated codecs. “To this end, the terminal may for example subscribe to events relating to the codecs supported by the telecommunication network, so as to regularly receive a message containing a set of coding formats permitted by the network.”  and, as Applicant has argued, the codecs supported by the terminal have updated as well, resulting in the terminal having to download the new codecs. Examiner recommends removing “unregistering” option and only specifying that the method and device are a “terminal” and not a server.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 8-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aksu (US 20140362764 A1) in view of Poulin (US 20160072868 A1).

Regarding claim 1, Aksu teaches:
A method implemented by a communication device of a communication network, the method comprising: [¶0030-55 Figure 4-5 and 6A, see first device 210-1 being first terminal connected to network comprising 240, 220, 230, the first device considered to be a communication device]:
obtaining, from a server,  a first set of coding formats permitted on the communication network, each coding format of the first set being associated with a type of access network and with a type of communication service [Figure 4-5, ¶0040, device 210-1 receives code lists and selection rules from provisioning server 220, the list including Figure 4 410, 420, each codec being associated with a type of network and a type of service e.g. service type that is < 1 Mbps bit rate and >100 ms latency etc]; 
obtaining a second set of coding formats supported by a first terminal registering or being registered to the communication network by way of an access network, a type of access network, and a type of communication service which are used by the first terminal [¶0041-53, ¶0066, see where device 210-1 determines “information that identifies codecs known to be compatible with a called user device 210 (e.g., based on a previous call session with the called user device 210),” Examiner considers this to be a set of codecs supported by first terminal as evidenced by previous usage, and there is no indication of codec compatibility changing over time as previously argued by Applicant, see Figure 4 430 known codecs include codecs from codec list of 410 thus are associated / compatible with /supported by a type of access network and type of service from table 420, wherein this is part of process 500 figure 5 see ¶0040 wherein this is for initial activation of user device considered a device being registered, these being related to the codecs in the list thus also associated with type of network and service e.g. < 1 Mbps bit rate and >100 ms latency etc]; 
determining a third set of coding formats, the third set comprising the coding formats of the first set corresponding to coding formats of the second set and associated with the type of access network and the type of communication service used by the first terminal [¶0047-55, ¶0066 first device determines third set i.e. a selected list of codecs considered usable by first terminal and is determined based on network device codec list 410 and codecs compatible with called user 430 previously used by first terminal, this being the third set comprising codecs determined supported by first terminal and indicated in lists by server], and in response to the third set of coding formats being not empty, using solely coding formats of the third set for negotiating establishment of communications of the first terminal via the communication network by way of the access network [¶0047-55, ¶0066 Figure 6A-6B, third set i.e. selected list of codecs used for negotiating establishment of communication via network via access network, and call session performed over network using third set of coding formats].
[¶0040, ¶54-56, a network controller sends a codec list to a terminal, and the terminal rejects it i.e. does not support the codec list, the result is an empty third set as there is no determined codecs commonly supported by terminal and network controller, thus the connection is dropped considered a form of unregistering as the registration process is canceled].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that a failure to determine a third set of codecs i.e. compatible codecs results in unregistering or a canceling of the connection establishment as in Poulin. Aksu teaches negotiating codecs but does not show a response to no compatible codec determined between device and network. It would have been obvious to modify Aksu such that in response to no codec being negotiated i.e. an empty third set, unregistering occurs as in Poulin who teaches this allows for avoiding transcoding and for congestion and resource management ¶0003.

Regarding claim 4, Aksu-Poulin teaches:
The method a of claim 1, wherein: the method is implemented by the first terminal, and the first set of coding formats is obtained from a message originating from a server [Aksu Figure 4-5, ¶0040, device 210-1 is a first terminal ¶0017 and implements method and receives code lists and selection rules in message originating from provisioning server, the list including Figure 4 410, 420, each codec being associated with a type of network and a type of service e.g. service that is < 1 Mbps bit rate and >100 ms latency etc].

Regarding claim 8, Aksu teaches:
[¶0030-55, Figure 4-5 and 6A, see first device 210-1 connected to network comprising 240, 220, 230, ¶0023-28]: 
receive a first set of coding formats permitted on the communication network, each coding format of the first set being associated with a type of access network and with a type of communication service [Figure 4-5, ¶0040, device 210-1 receives code lists and selection rules from provisioning server 220, the list including Figure 4 410, 420, each codec being associated with a type of network and a type of service e.g. service type that is < 1 Mbps bit rate and >100 ms latency etc], 
obtain a second set of coding formats supported by a first terminal registering or being registered to the communication network by way of an access network, a type of access network, and a type of communication service which are used by the first terminal [¶0041-53, ¶0066, see where device 210-1 determines “information that identifies codecs known to be compatible with a called user device 210 (e.g., based on a previous call session with the called user device 210).”, examiner considers this to be a set of codecs supported by first terminal as evidenced by previous usage, and there is no indication of codec compatibility changing over time as previously argued by Applicant, see Figure 4 430 known codecs include codecs from codec list of 410 thus are associated / compatible with /supported by a type of access network and type of service from table 420, wherein this is part of process 500 figure 5 see ¶0040 wherein this is for initial activation of user device considered a device being registered], -4-Int. Application No.: PCT/FR2017/051493
Int. Filing Date:June 12, 2017determine a third set of coding formats, the third set comprising the coding formats of the first set corresponding to coding formats of the second set and associated with the type of access network and the type of communication service used by the first terminal [¶0047-55, ¶0066 first device determines third set i.e. a selected list of codecs considered usable by first terminal and is determined based on network device codec list 410 and codecs compatible with called user 430 previously used by first terminal, this being the third set comprising codecs determined supported by first terminal and indicated in lists by server], and use solely coding formats of the third set for negotiating establishment of communications of the first terminal via the communication network by way of the access network, in response to the third set of coding formats being not empty [¶0047-55, ¶0066 Figure 6A-6B, third set i.e. selected list of codecs used for negotiating establishment of communication via network via access network, and call session performed over network using third set of coding formats].
Aksu does not teach downloading a codec in response to this determination of an empty set, Aksu can be modified to respond to uncommon codecs between communicating devices as in Poulin who teaches in response to the third set of coding formats being empty, unregistering the first terminal or downloading to the first terminal an executable module for encoding and decoding a component of a communication [¶0040, ¶0054-56, a network controller sends a codec list to a terminal, and the terminal rejects it i.e. does not support the codec list, the result is an empty third set as there is no determined codecs commonly supported by terminal and network controller, thus the connection is dropped considered a form of unregistering as the registration process is canceled].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that a failure to determine a third set of codecs i.e. compatible codecs results in unregistering or a canceling of the connection establishment as in Poulin. Aksu teaches negotiating codecs but does not show a response to no compatible codec determined between device and network. It would have been obvious to modify Aksu such that in response to no codec being negotiated i.e. an empty third set, unregistering occurs as in Poulin who teaches this allows for avoiding transcoding and for congestion and resource management ¶0003.

Regarding claim 9, Aksu-Poulin teaches: a communication terminal comprising the determining device of claim 8 [Aksu Figure 4-5, 6A, terminal 210-1 ¶0017].

Regarding claim 11, Aksu-Poulin teaches:
A computer having stored thereon instructions which, when executed by the computer, cause the computer to implement the method of claim 1 [Aksu ¶0023-28 shows components of terminal].

Regarding claim 12, Aksu-Poulin teaches:
[Aksu ¶0023-28 shows components of terminal].

Regarding claim 13, Aksu-Poulin teaches:
The method of claim 14, wherein the setup message is the first message transmitted to or from the second terminal requesting the establishment of communications between the first terminal and the second terminal [Aksu ¶0045-55, device 210-1 receives call instruction and sends to second terminal 210-2 after codec list configuration and before any other message is exchanged between these devices].

Regarding claim 14, Aksu-Poulin teaches:
The method of claim 1 comprising, when the third set is not empty, upon an establishment of a communication between the first terminal and a second terminal, transmitting to the second terminal a setup message comprising at least one coding format included in the third set [Aksu ¶0052, calling terminal 210-1 provides a call instruction with codec list to establish call session upon connection being established, see ¶0056 where call instruction sent to second user device 210-2 Figure 6A].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aksu (US 20140362764 A1) and Poulin (US 20160072868 A1) and Agardh et al. (“Agardh”) (US 20160302060 A1).

Regarding claim 3, Aksu-Poulin teaches:
The method of claim 1, wherein at least one coding format of the first set is furthermore associated with a network [Aksu Figure 4-5, ¶0040, terminal 210-1 receives code lists and selection rules from provisioning server, the list including Figure 4 410, 420, each codec being associated with a type of network].
Aksu teaches codecs but does not teach the codec list associated with an identifier of a network access point.
[¶0026-29, wherein information such as a codec associated with identifier of wireless access point 12 Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aksu such that the codec is associated with a network access point identifier as in Agardh. It would have been obvious to modify the codec information of Aksu such that the codec is associated with a network access point identifier as this information is necessary for the terminal to establish connection and utilize network services as in Agardh ¶0026. 

Claim 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aksu (US 20140362764 A1) in view of Poulin (US 20160072868 A1) and Krishna et al. (“Krishna”) (US 20160352801 A1).

Regarding claim 6, Aksu-Poulin teaches:
The method of claim 1, wherein the method is implemented in another device [Aksu ¶0017 wherein the user device implementing the method may include any device capable of communicating via a network thus it does not have to only be a terminal or handheld device, and see Poulin ¶0040, ¶0054-56 unregistering involves both client device and servers see rationale for combination as in claim 1].
Aksu teaches any network communicating device performing the method but does not expressly teach a server however Krishna teaches wherein the device may be a server [¶0040 wherein a device capable of communicating via a network e.g. a server implements codec negotiation].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the device of Aksu may be any device capable of communicating via a network ¶0017 such as the server in ¶0040 of Krishna. Since Aksu teaches any device on a network may replace the user device in ¶0017, it would have been obvious to modify the user device of Aksu by specifying it is a server such as server in ¶0040 of Krishna as Krishna teaches servers may combine codec lists in codec negotiation situations for ensuring common codecs are used for the session ¶0040 
Aksu teaches obtaining first terminal codec list as second set of encoding formats but does not teach the server obtains a codec set from a message originating at the first terminal.
Krishna teaches the second set of coding formats is obtained from a received message originating from the first terminal [¶0040, client device sends server supported codec list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the device of Aksu may be any device capable of communicating via a network ¶0017 such as the server in ¶0040 of Krishna and having the second set of formats received from a client. Since Aksu teaches any device on a network may replace the user device in ¶0017, it would have been obvious to modify the user device of Aksu by specifying it is a server, and it would have been further obvious to recite that the formats are received from a first terminal in a message as in ¶0040 of Krishna who teaches this allows for ensuring common codecs are determined and selected in a way that both clients agree on the codec for the communication.
 
Regarding claim 7, Aksu-Poulin-Krishna teaches:
The method of claim 6 wherein the first set of coding formats is obtained from a message originating from a server of user profiles of the communication network [Aksu ¶0053 provisioning server obtains known codecs pertaining to each user considered a user profile, and Figure 4-5, ¶0040, terminal 210-1 receives code lists and selection rules from this provisioning server, the list including Figure 4 410, 420, each codec being associated with a type of network and a type of service e.g. service that is < 1 Mbps bit rate and >100 ms latency etc., wherein device receiving this information may be any device communicating via network such as a server in Krishna see rationale for combination in claim 6].

Regarding claim 10, Aksu-Poulin teaches:
[Aksu ¶0017 wherein the user device implementing the method may include any device capable of communicating via a network thus it does not have to only be a terminal or handheld device, and see Poulin ¶0040, ¶0054-56 unregistering involves both client device and servers see rationale for combination as in claim 8].
Aksu teaches any network communicating device performing the method but does not expressly teach a server however Krishna teaches wherein the device may be a server [¶0040 wherein a device capable of communicating via a network e.g. a server implements codec negotiation].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the device of Aksu may be any device capable of communicating via a network ¶0017 such as the server in ¶0040 of Krishna. Since Aksu teaches any device on a network may replace the user device in ¶0017, it would have been obvious to modify the user device of Aksu by specifying it is a server such as server in ¶0040 of Krishna as Krishna teaches servers may combine codec lists in codec negotiation situations for ensuring common codecs are used for the session ¶0040 and it would have been a simple substitution of parts to replace the user terminal with a server as Aksu clearly indicates the user device may be any device communicating with a network such as the server in Krishna without altering the intended outcome of the invention and resulting in a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/Examiner, Art Unit 2478